Citation Nr: 1038479	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  03-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing loss.

2.  Entitlement to service connection for vertigo, to include as 
secondary to service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to May 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2002 and October 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied an increased rating for 
hearing loss in the left ear and denied service connection for 
vertigo.  In April 2003, the RO again denied the claim for an 
increased rating for hearing loss in the left ear.  In April 
2004, the Veteran testified at a hearing before the Board.

In an April 2005 decision, the Board denied the claim for 
increased rating for left ear hearing loss.  The appellant 
appealed the decision denying the claim to the United States 
Court of Appeals for Veterans Claims.  In a June 2006 Order, the 
Court remanded the claim to the Board for readjudication in 
accordance with the Joint Motion for Remand.

A July 2010 rating decision granted service connection for 
tinnitus.  That decision represents a full grant of benefits on 
appeal, and that claim is no longer before the Board. 


FINDINGS OF FACT

1.  The Veteran's service-connected left ear hearing loss is 
manifested by auditory acuity level XI.  The Veteran's right ear 
is not service-connected.

2.  The Veteran's vertigo first manifested many years after 
service and is not related to his service or any aspect thereof, 
and was not caused or aggravated by his service-connected left 
ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular rating for hearing 
loss in the left ear are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).

2.  The Veteran's vertigo was not incurred in or aggravated by 
his active service, and is not proximately due to, the result of, 
or aggravated by his service-connected left ear hearing loss.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective 
hearing range from 0 percent to 100 percent.  The basic method of 
rating hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To rate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  38 
C.F.R. § 4.85 (2009).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment form either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (2009).  In this case, the 
Veteran's test results for the left ear do meet the criteria for 
such alternate rating, and thus his left ear hearing loss will be 
rated by this method in addition to the usual method.

The Veteran underwent VA examination in March 2002.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
30
25
40
LEFT
115
110
120+
120+
120+

The averages were 28 in the right ear and 118 in the left ear.  
Speech recognition ability was 100 percent in the right ear and 0 
percent in the left ear.  

Because the Veteran's right ear is not service connected, his 
right ear is designated a Roman Numeral I.  38 C.F.R. § 4.85(f) 
(2009).  For the left ear, the average pure tone threshold of 118 
decibels, along with a speech discrimination of 0 percent 
warrants a designation of Roman Numeral XI under Table VI of 38 
C.F.R. § 4.85.  Where the right ear is Roman Numeral I, and the 
left ear is Roman Numeral XI, the appropriate rating is 10 
percent.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII 
(2009).

Under the alternate method of rating, the Veteran is likewise 
entitled to a rating of 10 percent.  Under Table VIa of 38 C.F.R. 
§ 4.85, an average pure tone threshold of 118 decibels and a 
speech recognition score of 0 percent in the left ear represent 
auditory acuity level XI.  The Veteran's right ear does not meet 
the criteria for rating under this method.  Using Table VII of 
the rating schedule provisions on hearing loss, and entering 
level I for the right ear, see 38 C.F.R. § 4.85(f), and level XI 
for the left ear, the Veteran is entitled to a 10 percent rating 
for hearing loss in the left ear under Diagnostic Code 6100.  38 
C.F.R. § 4.85(f).

The Veteran underwent another VA examination in April 2003, which 
diagnosed a profound hearing loss in the left ear and normal 
hearing in the right ear.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
25
20
40
LEFT
110+
120+
120+
120+
120+

The averages were 24 in the right ear and 120+ in the left ear.  
Speech recognition ability was 100 percent in the right ear and 0 
percent in the left ear.  

Since hearing loss in the right ear is not service connected, for 
purposes of VA compensation, the right ear is treated as Roman 
Numeral I.  38 C.F.R. § 4.85(f) (2009).  The average pure tone 
threshold of 120+ decibels in the left ear along with the speech 
discrimination of 0 percent warrants a designation of Roman 
Numeral XI under Table VI of 38 C.F.R. § 4.85.  Where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral XI, the 
appropriate rating is 10 percent.  38 C.F.R. § 4.85, Diagnostic 
Code 6100, Table VII (2009).

Under the alternate method of rating, the veteran is likewise 
entitled to a rating of 10 percent.  Under Table VIa of 38 C.F.R. 
§ 4.85, an average pure tone threshold of 120+ decibels and a 
speech recognition score of 0 percent in the left ear represent 
auditory acuity level XI.  The Veteran's right ear does not meet 
the criteria for rating under this method.  Using Table VII of 
the rating schedule provisions on hearing loss, and entering 
level I for the right ear and level XI for the left ear, the 
Veteran is entitled to a 10 percent rating for hearing loss in 
the left ear under Diagnostic Code 6100.

On August 2006 private audiological examination, the Veteran 
displayed speech recognition in the right ear at 100 percent, but 
with no serviceable hearing in the left ear.  

On April 2007 VA audiological examination, which diagnosed normal 
to moderate hearing loss in the right ear and profound hearing 
loss in the left ear, the pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
40
40
LEFT
105+
105+
105+
105+
105+

The average pure tone threshold of 105+ decibels in the left ear 
along with the speech discrimination of 0 percent warrants a 
designation of Roman Numeral XI under Table VI of 38 C.F.R. § 
4.85.  Where the right ear is Roman Numeral I, and the left ear 
is Roman Numeral XI, the appropriate rating is 10 percent.  38 
C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2009).

Under the alternate method of rating, the Veteran is likewise 
entitled to a rating of 10 percent.  Under Table VIa of 38 C.F.R. 
§ 4.85, an average pure tone threshold of 120+ decibels and a 
speech recognition score of 0 percent in the left ear represent 
auditory acuity level XI.  The Veteran's right ear does not meet 
the criteria for rating under this method.  Using Table VII of 
the rating schedule provisions on hearing loss, and entering 
level I for the right ear and level XI for the left ear, the 
Veteran is entitled to a 10 percent rating for hearing loss in 
the left ear under Diagnostic Code 6100.

In October 2009, the Veteran underwent a VA audiological 
examination.  However, pure tone thresholds were not documented.  
The examiner stated that in August 2008, audiological examination 
resulted in a finding of mild to moderate high frequency hearing 
loss above 2000 decibels, with speech discrimination of 100 
percent, in the right ear.  However, the Veteran has not been 
granted service connection for right ear hearing loss.  

The Board is sympathetic to the Veteran's contentions regarding 
the severity of his service-connected left ear hearing loss.  
However, according to the audiometric test results, as compared 
to the rating criteria, a higher rating may not be granted.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that throughout the pendency of 
the appeal, the Veteran's left ear hearing loss has not warranted 
a rating in excess of 10 percent.  As the preponderance of the 
evidence is against the claim for an increased rating, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In that regard, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the schedular 
criteria.  An extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  If exceptional circumstances 
are found, the matter must be referred to the Under Secretary for 
Benefits or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  38 
C.F.R. § 3.321(b)(1) (2009).  However, the Board finds that is 
not the case here.  The Schedule clearly assigns a 10 percent 
rating for the Veteran's disability.  While the Veteran claims 
that his left ear hearing loss markedly interfered with his 
employment and hearing students and causes him to isolate 
himself, the Board finds that the rating assigned contemplates 
complete deafness in a single ear.  The Veteran's right ear has 
ranged from essentially normal to a mild hearing loss.  The 
Schedule envisions precisely that situation and assigns no more 
than a 10 percent rating.  Therefore, the Board finds that the 
Veteran's disability picture is contemplated by the Schedule and 
is not exceptional such that referral for consideration of an 
extraschedular rating is warranted.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders will be rebuttably presumed if 
manifested to a compensable degree within a year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  Vertigo, however, is not a 
disease for which presumptive service connection is available.

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time. If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service- connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show: (1) that a current disability exists; and (2) 
that the current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 (2009).

The Veteran contends that his vertigo is related to his service 
because he has experienced episodes of vertigo since separating 
from service that has accompanied his left ear hearing loss.  
Alternatively, the Veteran contends that his vertigo is secondary 
to his service-connected left ear hearing loss.

Service medical records show that on March 1954 and on March 1955 
enlistment examinations, the Veteran denied any history of 
dizziness.  In July 1958, the Veteran was admitted to a Navy 
hospital due to his profound left ear hearing loss, and at that 
time denied any accompanying vertigo.  On September 1958 Medical 
Board examination, the Veteran was noted to have denied any 
vertigo or nausea accompanying his hearing loss.  Because there 
is no evidence that the Veteran suffered from vertigo while in 
service, the Board thus finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b) (2009).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection of vertigo.  38 C.F.R. § 
3.303(b).

On October 1959 VA audiological examination, there is no record 
that the Veteran complained of vertigo, and no vertigo was 
diagnosed.  At the time, the Veteran had filed a claim only for 
left ear hearing loss.  

On June 1962, March 2002, and April 2003 VA audiological 
examinations, again the Veteran complained only of defective 
hearing loss in the left ear, with no record of complaints or 
diagnosis of dizziness, imbalance, or vertigo. 

In May 2007, the Veteran's private audiologist submitted a 
statement that the Veteran's left ear hearing loss had caused his 
tinnitus, which had become progressively worse and debilitating.  
The physician stated that the Veteran's episodes of tinnitus were 
accompanied by periods of vertigo.  The physician stated that 
there was no doubt that the Veteran's left ear hearing loss and 
subsequent tinnitus and vertigo was related to his service, when 
the Veteran was stricken by a high fever that had completely 
destroyed hearing in his left ear.  

A different May 2007 private treatment record shows a diagnosis 
of vertigo.  The Veteran reported that he had experienced vertigo 
for approximately 50 years beginning when he was a radio operator 
in service.  The Veteran also felt that his vertigo was related 
to finding balance while onboard ship.  He stated that his 
previous medical evaluations concentrated on his hearing loss, 
and therefore his past medical history related to vertigo was 
limited.  Physical examination, including MRI of the brain, 
resulted in a diagnosis of longstanding vertigo/dizziness.  The 
vertigo affected his ability to perform activities of daily 
living due to fear of falling or losing balance.  Due to 
decreased strength in his left lower extremity, a history of 
stroke could not be ruled out.  

In August 2007, the Veteran submitted a statement that since 
losing his hearing, he had a tendency to fall on his left side 
and had broken several bones as a result.  He fell when 
completing chores like closing a window or going downstairs.  He 
deliberately considered each movement in order not to fall.  

On March 2008 VA examination, the examiner reported an 
inconsistent history with the Veteran.  He stated that when he 
had first seen the Veteran number of years before, the Veteran 
had complained of pressure in his ears, but had not mentioned 
vertigo or tinnitus.  At that time, the examiner advised him to 
use baby oil to resolve the problems, and the Veteran had 
returned pleased with the results.  The Veteran presenting that 
he had vertigo and tinnitus for many years seemed to be 
inconsistent with his medical history.  The examiner reviewed the 
Veteran's service medical records and noted that the Veteran had 
denied a history of vertigo when he was hospitalized for hearing 
loss.  After completing physical examination of the Veteran, the 
examiner felt it to be possible that the Veteran's developing 
tinnitus and vertigo could be related to his diabetes and 
hypertension.  The examiner felt that the Veteran's left ear 
hearing loss had been aggravated by the Veteran's service, and 
stated that "whatever happened after that, whether vertigo or 
tinnitus, I would consider it all service-connected."  However, 
he went on to state that nothing had been done to find out the 
cause of the Veteran's left ear hearing loss, and suggested that 
a neurological consult and brain MRI was necessary to determine 
other causes of the Veteran's vertigo in light of his diabetes 
and hypertension.  

In June 2009, the same examiner stated that he had also ordered a 
neurological consultation and brain MRI.  A June 2009 MRI of the 
brain was interpreted to reveal a minor abnormality.  

On October 2009 VA examination, the Veteran reported the history 
of his left ear hearing loss since service, including that while 
in service, he had suffered from an ear infection that lasted for 
three months while at sea.  He described his current tinnitus as 
a sensation of movement in his ear.  There was pressure in his 
left ear with thumping.  He described dizziness and imbalance 
when he stood rapidly or if he sat up from lying down rapidly.  
He could avoid the vertigo if he stood or sat up slowly.  The 
condition resolved itself within minutes when he rested.  He 
otherwise denied imbalance or gait problems.  There was no ear 
pain, discharge, or drainage.  The Veteran recalled that while he 
was in service, he hit his head on a bulkhead and sustained a 
laceration to the scalp.  He denied any ear trauma or other head 
trauma.  He denied any loss of consciousness or nausea.  After 
physically examining the Veteran and reviewing the claims file, 
the examiner determined that the Veteran's symptoms of vertigo 
were not related to his left ear hearing loss.  The examiner did 
not believe that the vertigo was related to injury or damage to 
the acoustic nerve, to his past ear infection, or to his in-
service duties as a radio operator.  The examiner explained that 
the Veteran's described symptoms, and his ability to resolve his 
feelings of vertigo and dizziness by standing slowly or sitting 
up slowly, suggested that he instead suffered from an orthostatic 
hypotension.  In other words, his ability to resolve the symptoms 
by sitting still briefly for a few seconds did not comport with 
dizziness or vertigo that would be of an acoustic etiology.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board places greater probative weight on the 
October 2009 VA examiner's opinion that it was less likely than 
not that the Veteran's vertigo was related to his service or to 
his service-connected left ear hearing loss.  The October 2009 VA 
examiner took into consideration the Veteran's ability to 
alleviate his vertigo symptoms with rest and stillness, and 
conclusively determined that such a pattern did not comport with 
an acoustic disease or injury, but instead seemed to suggest a 
cardiac etiology, namely, orthostatic hypotension.  That opinion 
comports with the March 2008 VA examiner's findings that the 
Veteran's vertigo symptoms might instead be related to his 
diabetes and hypertension.  The Board notes that although the 
March 2008 VA examiner at first stated that the Veteran's 
tinnitus and vertigo were related to the service-connected 
hearing loss, the examiner appeared to not be confident in that 
decision, as he suggested further MRI and neurological evaluation 
before conclusively determining the etiology of the vertigo.  
Accordingly, the Board places less probative weight on the March 
2008 VA examiner's opinions with regard to the etiology of the 
Veteran's vertigo because it appeared that the examiner desired 
further testing before offering a conclusive opinion.  The Board 
does take into account, however, that the examiner felt that 
there might be other etiologies of the Veteran's vertigo.  In 
June 2009, the Veteran underwent a brain MRI that was interpreted 
to reflect a minor abnormality, ruling out an acoustic neuroma.  
That the record does not contain further neurological evaluation 
does not affect the decision of the Board, as the March 2008 VA 
examiner desired that examination in order to determine whether 
the etiology of the vertigo was related to the Veteran's diabetes 
or hypertension.  That such a determination was not made does not 
lower the probative value of the October 2009 opinion, because 
that opinion effectively ruled out  the possibility that the 
vertigo was of audiological origin, which is adequate with regard 
to the question of service connection on a direct or secondary 
basis.  With regard to the May 2007 private opinion finding that 
the Veteran's vertigo was caused by the Veteran's left ear 
hearing loss, that opinion was not accompanied by a rationale as 
to why and how the Veteran's in-service hearing loss caused his 
vertigo, whereas the October 2009 opinion described with 
specificity the differences between the Veteran's reported 
vertigo symptoms and vertigo that would be related to acoustic 
disease or injury.  If the examiner does not provide a rationale 
for the opinion, that weighs against the probative value of the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Further, 
although he May 2007 physician stated that the Veteran suffered 
from vertigo when he experienced a severe episode of tinnitus, 
the type and kind of vertigo was not described, making it unclear 
whether the vertigo was of an acoustic etiology or was instead 
related to hypotension, as the October 2009 VA examiner 
suspected, or to a cardiac cause, as the March 2008 VA examiner 
could not rule out.  Accordingly, because the Board finds 
inconsistencies with respect to the May 2007 private opinion, and 
places the most probative weight on the October 2009 VA 
examination, the Board finds that service connection for vertigo 
on a direct or secondary basis is not warranted.  

Service connection may be granted when all the evidence 
establishes a medical nexus between active service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the evidence 
does not support a finding of a medical nexus between active 
service and the Veteran's current vertigo.  The probative 
evidence of record also does not demonstrate that the Veteran's 
service-connecter left ear hearing loss caused his vertigo.  The 
Board finds that the evidence of record weighs against such a 
finding.

The Board has considered the Veteran's assertions that his 
vertigo is related to his active service or to his service-
connected left ear hearing loss.  The Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a disability 
are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  However, vertigo is not subject to lay 
diagnosis.  The Veteran can report experiencing symptoms of 
dizziness and loss of balance.  However, these are subjective 
symptoms and not readily identifiable the way that varicose veins 
may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  There are many causes of the Veteran's described 
symptoms.  The Veteran does not have the medical expertise to 
discern the nature of his symptoms, nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In sum, 
the issue does not involve a simple diagnosis.  The Veteran is 
competent to report that he has been told of a diagnosis, but, he 
is not competent to provide a medical opinion regarding the 
etiology.  Furthermore, the Board places greater weight on his 
contemporaneous denials of dizziness during service than on his 
later statements regarding having dizziness in and since service.

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's vertigo is not related to his 
service, and that his vertigo was not caused or aggravated by his 
service-connected left ear hearing loss.  As the preponderance of 
the evidence is against the Veteran's claim for service 
connection, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in November 2006 and July 2007, 
a rating decision in May 2003, April 2004, and in October 2007, a 
statement of the case in May 2003 and January 2008, and a 
supplemental statement of the case in April 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notice provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to receipt of the required notice.  There has 
been no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the July 2010 supplemental 
statements of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Entitlement to an increased rating for left ear hearing loss is 
denied.

Entitlement to service connection for vertigo is denied.




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


